 



EXHIBIT 10.22.4

UNCONDITIONAL GUARANTY

     For and in consideration of the loan by COMERICA BANK, successor by merger
to COMERICA BANK-CALIFORNIA (“Bank”) to MANTAS, INC. (“Borrower”), which loan is
made pursuant to an Amended and Restated Loan and Security Agreement dated as of
December 15, 2002, as amended from time to time, including without limitation by
that certain First Amendment to Amended and Restated Loan and Security Agreement
dated as of March 19, 2004 and that certain Second Amendment to Amended and
Restated Loan and Security Agreement (the “Second Amendment”) dated as of the
date hereof (collectively, the “Agreement”), and acknowledging that Bank would
not enter into the Second Amendment without the benefit of this Guaranty, the
undersigned SAFEGUARD DELAWARE, INC. (“Guarantor”) hereby unconditionally and
irrevocably guarantees the prompt and complete payment of all amounts that
Borrower owes to Bank and performance by Borrower of the Agreement, in strict
accordance with its respective terms. All terms used without definition in this
Guaranty shall have the meaning assigned to them in the Agreement. Guarantor’s
maximum liability under this Guaranty shall not exceed a principal amount of
$5,000,000 plus interest and fees accrued in connection with the enforcement of
the Agreement or this Guaranty.

     1. If Borrower does not pay any amount or perform its obligations in strict
accordance with the Agreement, Guarantor shall immediately pay all amounts due
thereunder (including, without limitation, all principal, interest, and fees)
and otherwise to proceed to complete the same and satisfy all of Borrower’s
obligations under the Agreement.

     2. If there is more than one guarantor, the obligations hereunder are joint
and several, and whether or not there is more than one guarantor, the
obligations hereunder are independent of the obligations of Borrower and any
other person or entity, and a separate action or actions may be brought and
prosecuted against Guarantor whether action is brought against Borrower or
whether Borrower be joined in any such action or actions. Guarantor waives the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof, to the extent permitted by law. Guarantor’s liability under
this Guaranty is not conditioned or contingent upon the genuineness, validity,
regularity or enforceability of the Agreement.

     3. Guarantor authorizes Bank, without notice or demand and without
affecting its liability hereunder, from time to time to (a) renew, extend, or
otherwise change the terms of the Agreement or any part thereof; (b) take and
hold security for the payment of this Guaranty or the Agreement, and exchange,
enforce, waive and release any such security; and (c) apply such security and
direct the order or manner of sale thereof as Bank in its sole discretion may
determine.

     4. Guarantor waives any right to require Bank to (a) proceed against
Borrower , any guarantor or any other person; (b) proceed against or exhaust any
security held from Borrower; or (c) pursue any other remedy in Bank’s power
whatsoever. Bank may, at its election, exercise or decline or fail to exercise
any right or remedy it may have against Borrower or any security held by Bank,
including without limitation the right to foreclose upon any such security by
judicial or nonjudicial sale, without affecting or impairing in any way the
liability of Guarantor hereunder. Guarantor waives any defense arising by reason
of any disability or other defense of Borrower or by reason of the cessation
from any cause whatsoever of the liability of Borrower. Guarantor waives any
setoff, defense or counterclaim that Borrower may have against Bank. Guarantor
waives any defense arising out of the absence, impairment or loss of any right
of reimbursement or subrogation or any other rights against Borrower. Until all
of the amounts that Borrower owes to Bank have been paid in full, Guarantor
shall have no right of subrogation or reimbursement, contribution or other
rights against Borrower, and Guarantor waives any right to enforce any remedy
that Bank now has or may hereafter have against Borrower. Guarantor waives all
rights to participate in any security now or hereafter held by Bank. Guarantor
waives all presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, and notices of acceptance of
this Guaranty and of the existence, creation, or incurring of new or additional
indebtedness. Guarantor assumes the responsibility for being and keeping itself
informed of the financial condition of Borrower and of all other circumstances
bearing upon the risk of nonpayment of any indebtedness or nonperformance of any
obligation of Borrower, warrants to Bank that it will keep so informed, and
agrees that absent a request for particular information by Guarantor, Bank shall
not have any duty to advise Guarantor of information known to Bank regarding
such

 



--------------------------------------------------------------------------------



 



condition or any such circumstances. Guarantor waives the benefits of California
Civil Code sections 2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850, 2899 and
3433.

     5. Guarantor acknowledges that, to the extent Guarantor has or may have
certain rights of subrogation or reimbursement against Borrower for claims
arising out of this Guaranty, those rights may be impaired or destroyed if Bank
elects to proceed against any real property security of Borrower by non-judicial
foreclosure. That impairment or destruction could, under certain judicial cases
and based on equitable principles of estoppel, give rise to a defense by
Guarantor against its obligations under this Guaranty. Guarantor waives that
defense and any others arising from Bank’s election to pursue non-judicial
foreclosure. Without limiting the generality of the foregoing, Guarantor waives
any and all benefits and defenses under California Code of Civil Procedure
Sections 580a, 580b, 580d and 726, to the extent they are applicable.

     6. If Borrower becomes insolvent or is adjudicated bankrupt or files a
petition for reorganization, arrangement, composition or similar relief under
any present or future provision of the United States Bankruptcy Code, or if such
a petition is filed against Borrower, and in any such proceeding some or all of
any indebtedness or obligations under the Agreement are terminated or rejected
or any obligation of Borrower is modified or abrogated, or if Borrower’s
obligations are otherwise avoided for any reason, Guarantor agrees that
Guarantor’s liability hereunder shall not thereby be affected or modified and
such liability shall continue in full force and effect as if no such action or
proceeding had occurred. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if any payment must be returned by Bank upon the
insolvency, bankruptcy or reorganization of Borrower, Guarantor, any other
guarantor, or otherwise, as though such payment had not been made.

     7. Any indebtedness of Borrower now or hereafter held by Guarantor is
hereby subordinated to any indebtedness of Borrower to Bank; and such
indebtedness of Borrower to Guarantor shall be collected, enforced and received
by Guarantor as trustee for Bank and be paid over to Bank on account of the
indebtedness of Borrower to Bank but without reducing or affecting in any manner
the liability of Guarantor under the other provisions of this Guaranty.

     8. Upon Bank’s request, Guarantor agrees to complete and sign a financial
statement on Bank’s form. Guarantor agrees to pay reasonable attorneys’ fees and
all other costs and expenses which may be incurred by Bank in the enforcement of
this Guaranty. No terms or provisions of this Guaranty may be changed, waived,
revoked or amended without Bank’s prior written consent. Should any provision of
this Guaranty be determined by a court of competent jurisdiction to be
unenforceable, all of the other provisions shall remain effective. This
Guaranty, together with any agreements (including without limitation any
security agreements or any pledge agreements) executed in connection with this
Guaranty, embodies the entire agreement among the parties hereto with respect to
the matters set forth herein, and supersedes all prior agreements among the
parties with respect to the matters set forth herein. No course of prior dealing
among the parties, no usage of trade, and no parol or extrinsic evidence of any
nature shall be used to supplement, modify or vary any of the terms hereof.
There are no conditions to the full effectiveness of this Guaranty. Bank may
assign this Guaranty without in any way affecting Guarantor’s liability under
it. This Guaranty shall inure to the benefit of Bank and its successors and
assigns. This Guaranty is in addition to the guaranties of any other guarantors
and any and all other guaranties of Borrower’s indebtedness or liabilities to
Bank.

     9. Guarantor represents and warrants to Bank that (i) Guarantor has taken
all necessary and appropriate action to authorize the execution, delivery and
performance of this Guaranty, (ii) execution, delivery and performance of this
Guaranty do not conflict with or result in a breach of or constitute a default
under Guarantor’s Certificate of Incorporation or Bylaws or other organizational
documents or agreements to which it is party or by which it is bound, and
(iii) this Guaranty constitutes a valid and binding obligation, enforceable
against Guarantor in accordance with its terms.

     10. Guarantor covenants and agrees that Guarantor shall do all of the
following:

          10.1. Guarantor shall maintain its corporate existence, remain in good
standing in the state of its incorporation, and continue to qualify in each
jurisdiction in which the failure to so qualify could have a material adverse
effect on the financial condition, operations or business of Guarantor.
Guarantor shall maintain in force all licenses, approvals and agreements, the
loss of which could have a material adverse effect on its financial condition,
operations or business.

 



--------------------------------------------------------------------------------



 



          10.2. Guarantor shall comply with all statutes, laws, ordinances,
directives, orders, and government rules and regulations to which it is subject
if non-compliance with such laws could adversely affect the financial condition,
operations or business of Guarantor.

          10.3. At any time and from time to time Guarantor shall execute and
deliver such further instruments and take such further action as may reasonably
be requested by Bank to effect the purposes of this Guaranty.

     11. This Guaranty shall be governed by the laws of the State of California,
without regard to conflicts of laws principles. GUARANTOR WAIVES ANY RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. Guarantor submits to the exclusive jurisdiction of the state
and federal courts located in Santa Clara County, California for purposes of
this Guaranty and the Agreement

     12. Guarantor represents and warrants to Bank that (i) it is the General
Partner of Safeguard 99 Capital L.P., Safeguard 2000 Capital L.P. and Safeguard
2001 Capital L.P., all of which own capital stock of Borrower and (ii) the
financial statements of Guarantor and its Affiliates provided to Bank are true
and correct in all material respects.

     13. By acceptance of this Guaranty, Bank agrees that it will not make
Credit Extensions to Borrower under the Agreement in excess of a principal
amount of $5,000,000. If Bank makes any Credit Extensions in excess of such
amount, this Guaranty shall be valid only to the extent of Credit Extensions in
a principal amount of $5,000,000 plus interest and fees.

     14. Reference Provision. If and only if the jury trial waiver set forth in
Section 11 of this Agreement is invalidated for any reason by a court of law,
statute or otherwise, the reference provisions set forth below shall be
substituted in place of the jury trial waiver. So long as the jury trial waiver
remains valid, the reference provisions set forth in this Section shall be
inapplicable.

          14.1. Each controversy, dispute or claim (each, a “Claim”) between the
parties arising out of or relating to this Agreement, any security agreement
executed by Guarantor in favor of Bank, any note executed by Guarantor in favor
of Bank or any other document, instrument or agreement executed by Guarantor
with or in favor of Bank (collectively in this Section, the “Loan Documents”),
other than (i) all matters in connection with nonjudicial foreclosure of
security interests in real or personal property; or (ii) the appointment of a
receiver or the exercise of other provisional remedies (any of which may be
initiated pursuant to applicable law) that are not settled in writing within
fifteen (15) days after the date on which a party subject to the Loan Documents
gives written notice to all other parties that a Claim exists (the “Claim Date”)
shall be resolved by a reference proceeding in California in accordance with the
provisions of Section 638 et seq. of the California Code of Civil Procedure, or
their successor sections (“CCP”), which shall constitute the exclusive remedy
for the resolution of any Claim concerning the Loan Documents, including whether
such Claim is subject to the reference proceeding. Except as set forth in this
section, the parties waive the right to initiate legal proceedings against each
other concerning each such Claim. Venue for these proceedings shall be in the
Superior Court in the County where the real property, if any, is located or in a
County where venue is otherwise appropriate under state law (the “Court”). By
mutual agreement, the parties shall select a retired Judge of the Court to serve
as referee, and if they cannot so agree within fifteen (15) days after the Claim
Date, the Presiding Judge of the Court (or his or her representative) shall
promptly select the referee. A request for appointment of a referee may be heard
on an ex parte or expedited basis. The referee shall be appointed to sit as a
temporary judge, with all the powers for a temporary judge, as authorized by
law, and upon selection should take and subscribe to the oath of office as
provided for in Rule 244 of the California Rules of Court (or any subsequently
enacted Rule). Each party shall have one peremptory challenge pursuant to CCP
§170.6. Upon being selected, the referee shall (a) be requested to set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection and (b) if practicable, try any and all issues of law or
fact and report a statement of decision upon them within ninety (90) days of the
date of selection. The referee will have power to expand or limit the amount of
discovery a party may employ. Any decision rendered by the referee will be
final, binding and conclusive, and judgment shall be entered pursuant to CCP
§644 in any court in the State of California having jurisdiction. The parties
shall complete all discovery no later than fifteen (15) days before the first
trial date established by the referee. The referee may extend such period in the
event of a party’s refusal to provide requested discovery for any reason
whatsoever, including, without limitation, legal objections raised to such

 



--------------------------------------------------------------------------------



 



discovery or unavailability of a witness due to absence or illness. No party
shall be entitled to “priority” in conducting discovery. Either party may take
depositions upon seven (7) days written notice, and shall respond to requests
for production or inspection of documents within ten (10) days after service.
All disputes relating to discovery which cannot be resolved by the parties shall
be submitted to the referee whose decision shall be final and binding upon the
parties. Pending appointment of the referee as provided herein, the Superior
Court is empowered to issue temporary and/or provisional remedies, as
appropriate.

          14.2. Except as expressly set forth herein, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of all hearings, the order of presentation of evidence, and
all other questions that arise with respect to the course of the reference
proceeding. Except for trial, all proceedings and hearings conducted before the
referee shall be conducted without a court reporter unless a party requests a
court reporter. The party making such a request shall have the obligation to
arrange for and pay for the court reporter. Subject to the referee’s power to
award costs to the prevailing party, the parties shall equally bear the costs of
the court reporter at the trial and the referee’s expenses.

          14.3. The referee shall determine all issues in accordance with
existing California case and statutory law. California rules of evidence
applicable to proceedings at law will apply to the reference proceeding. The
referee shall be empowered to enter equitable as well as legal relief, to
provide all temporary and/or provisional remedies and to enter equitable orders
that shall be binding upon the parties. At the close of the reference
proceeding, the referee shall issue a single judgment at disposing of all the
claims of the parties that are the subject of the reference. The parties reserve
the right (i) to contest or appeal from the final judgment or any appealable
order or appealable judgment entered by the referee and (ii) to obtain findings
of fact, conclusions of laws, a written statement of decision, and (iii) to move
for a new trial or a different judgment, which new trial, if granted, shall be a
reference proceeding under this provision.

          14.4. If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by the reference procedure herein
described will be resolved and determined by arbitration conducted by a retired
judge of the Court, in accordance with the California Arbitration Act §1280
through §1294.2 of the CCP as amended from time to time. The limitations with
respect to discovery as set forth in this Section shall apply to any such
arbitration proceeding.

     IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as
of March 31, 2004.

            SAFEGUARD DELAWARE, INC.
      By:   /s/ Christopher J. Davis         Title:   Vice President            
         

 